Stephens, J.
1. The presumption of negligence arising against a railroad company upon proof of an injury, as provided in Civil Code (1910), § 2780, does not apply in the case of an injured employee unless it appears that he was himself in no wise connected with the transaction from which the injury flowed. See, in this connection, Port Royal & W. C. R. Co. v. Davis, 103 Ga. 579 (30 S. E. 262); Atkinson v. Swords, 11 Ga. App. 167 (74 S. E. 1093); Wrightsville & Tennille R. Co. v. Tompkins, 9 Ga. App. 154 (70. S. E. 955).
2. Where the plaintiff was injured as a result of a derailment of a train of cars of the defendant which the plaintiff was operating as engineer, it does not, in the absence of any proof as to the specific cause of the • derailment, appear that the action of the plaintiff in operating the train was not connected with the transaction from which the injury flowed.
3. The court erred in giving in charge section 2780 of the Civil Code (1910), and should have instructed the jury as to the law applicable to cases where an employee is injured in the service of a railroad company. See. in this connection, Civil Code (1910), § 27S2. It was therefore error to overrule the defendant’s motion for a new trial.

Judgment reversed.


Jenkins, P. J., and Hill, J., concur